Citation Nr: 1825289	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-31 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left great toe disability. 

2.  Entitlement to service connection for heart beat problems and hypertension, to include as secondary to service-connected irritable bowel syndrome (IBS).     


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Melissa Barbee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1981 to June 1981 and from November 1990 to June 1991.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In October 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ) in a video conference hearing.  A transcript of the hearing has been associated with the claims file.  

During the hearing, the Veteran's representative indicated that the Veteran's claim for service connection for heart beat and blood pressure problems should be recharacterized to account for her diagnosis of hypertension and expanded to include service connection on a secondary basis.  This change is reflected on the title page.    
	
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, the Veteran's appeal must be remanded for further development.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide these claims so that the Veteran is afforded every possible consideration.  

The Veteran seeks service connection for a left great toe disability, which she  asserts is the result of a toenail infection she incurred in 1990 while deployed to Saudi Arabia due to wearing ill-fitting boots.  The Veteran has testified that she went to sick call for treatment at the time and was given permission to wear athletic shoes for six weeks due to the toenail infection.  Buddy statements submitted by fellow service members support this testimony.  The Veteran's service treatment records are silent as to complaint or treatment of any condition affecting the left great toe in service.  Post-service VA medical records show that the Veteran first sought medical care for her left great toenail, which had split and broken, in September 2010.  She reported to the clinician at the time that she had injured the toe in Desert Storm from wearing boots.  The Veteran underwent a total permanent toenail avulsion in June 2012 due to chronic pain and reoccurring ingrown nail and infection on the left great toe.  

In this case, the Veteran has a current disability and there is credible lay evidence of an in-service injury.  However, the Veteran has never been afforded a VA opinion to assess the likely etiology of her left great toe disability.  The Board notes that the Veteran submitted a December 2014 letter from a private podiatrist who opined that it was likely that her current toenail condition was directly caused by the incident described during service.  However, the Board finds that remand is necessary to obtain a VA medical opinion.  The medical opinion should be rendered after a thorough review of the Veteran's claims file, to include the Veteran's October 2017 hearing testimony, lay statements, and buddy statements.  The opinion should provide a nexus statement that is fully supported by adequate medical rationale and applies the correct legal standard. 

The Veteran also seeks service connection for heart beat problems and hypertension, to include as secondary to service-connected irritable bowel syndrome (IBS).  As noted above, at the October 2017 hearing, the Veteran expanded her claim to include consideration of service connection on a secondary basis, claiming that her heart beat problems and/or hypertension may be related to or aggravated by her service-connected IBS.  By way of history, the Veteran's has described experiencing palpitations and a racing heart beat, for which she was hospitalized in February 2009.  However, she has never been diagnosed with a heart condition.  Private medical records show that the Veteran has been diagnosed with hypertension since April 2001.  It is currently controlled with the regular use of medication.       

In this case, the medical evidence confirms that the Veteran has a current diagnosis of hypertension and has described symptoms of a heart beat problem, but there is no medical opinion of record as to whether either of these conditions are related to or aggravated by her service-connected IBS.  38 C.F.R. § 3.310 (2017); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Therefore, remand is warranted to provide the Veteran with a VA examination and medical opinion to address the etiology of her claimed conditions.     

Finally, VA has not yet notified the Veteran as to the elements of substantiating a claim for service connection on a secondary basis under 38 C.F.R. § 3.310.  On remand, proper notice must be given to the Veteran and she should be afforded the opportunity to submit any additional evidence in support of her claim.
 
Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran proper VCAA notice in regard to her claim for service connection on a secondary basis. 

2.  Schedule the Veteran's for a VA examination to determine the nature and etiology of any diagnosed left toe disability.  The examiner must review the claims file in its entirety, to include a copy of this REMAND, and that review must be noted in the examiner's report.  Thereafter, the examiner should provide an opinion with respect to the following:

(a)  Is it as least as likely as not (50 percent or greater probability) that the Veteran's left great toe disability was incurred in or caused by an in-service injury or event.   

In rendering the above opinion, the examiner must discuss, and if necessary, attempt to reconcile, the Veteran's lay statements, hearing testimony, and buddy statements describing the Veteran's in-service injury, as well as the December 2014 opinion by the private podiatrist.     

The examiner is reminded that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between the claimed disability and military service.  

NOTE:  The term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

The examiner should set forth a complete rationale for the conclusion(s) reached.  If an opinion cannot be reached without resorting to speculation, the examiner must explain why.  

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of her heart beat problems and hypertension.  The examiner must review the Veteran's entire claims file, to include a copy of this REMAND, and that review must be noted in the report.  A complete history of symptoms should be elicited from the Veteran.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  Thereafter, the examiner is asked to provide an opinion with respect to the following: 

(a)  Does the Veteran have a current diagnosis of a medical condition to account for her symptoms of a heart beat problem (i.e. palpitations, racing heart beat)?   

(b)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's heart beat problems and/or hypertension were incurred in or caused by an in-service injury, event, or illness?  

(c)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's heart beat problems and/or hypertension were caused by her service-connected IBS, to include any medications she takes to treat IBS?  

(d)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's heart beat problems and/or hypertension were aggravated (permanently increased in severity beyond its natural progression) by her service-connected IBS, to include any medications she takes to treat IBS?  

NOTE:  The term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

The examiner should set forth a complete rationale for the conclusion(s) reached.  If an opinion cannot be reached without resorting to speculation, the examiner must explain why. 

4.  After ensuring compliance with the above, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.    

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).  



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

